Citation Nr: 1705234	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disorder, including degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2010 rating decision, by the Seattle, Washington, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a right knee disorder, including degenerative arthritis.  He perfected a timely appeal to that decision.  

On October 14, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran is seeking to establish service connection for a right knee disorder,  which he claims developed as a result of military service.  He contends that his current right knee disorder is related the activities he performed in service.  The Veteran maintains that he has experienced chronic right knee pain since service which he believes was caused by either running in combat boots or lifting heavy objects in the motor pool.  The Veteran further maintains that, while an initial MRI in service in 1984 or 1985 failed to show signs of an injury, a subsequent MRI clearly revealed a tear in the meniscus cartilage.  The Veteran argues that he suffered the tear during service, and it was aggravated by PT and other required activities in service.  Alternatively, the Veteran maintains that his right knee disorder is secondary to his service-connected left knee disability.  Essentially, he asserts that he had to overcompensate for the left leg due to pain caused by his service-connected left knee disability, which has, in turn, caused his right knee disorder.  At his personal hearing in October 2016, the Veteran indicated that he did not specifically recall injuring the right knee during service.  However, he recalled having knee pain in service as a result of the physical activities.  The Veteran also testified that his doctors have suggested that his right knee problems were due to compensation for the left knee.  

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2014).  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  

The Board notes that the service treatment records (STRs) reflect that the Veteran was seen on October 2, 1970, for complaints of pain in the right knee for the last 3 days, with no history of trauma.  X-ray study of the right knee revealed no significant abnormalities.  The impression was possible early chondromalacia.  On October 5, 1970, it was noted that the Veteran returned for X-ray results and that they were normal.  It was also noted that the pain and swelling were gone.  Examination of the right knee was within normal limits.  The impression was questionable pain in the right knee.  During an annual physical examination in July 1976, it was noted that the Veteran was receiving physical therapy for swollen joints, right knee.  It was reported that the right leg had been fractured in Vietnam.  Clinical evaluation of the lower extremities was reported as normal.  On the occasion of his retirement examination in June 1988, the Veteran complained of left knee pain for two years.  The clinical finding was "History of chronic knee pain questionable etiology."  

Post service treatment records include medical records from Madigan Army Medical Center dated from May 1996 to January 2015.  These records show that the Veteran received clinical attention and treatment for a chronic right knee disorder, diagnosed as internal derangement of knee medial meniscus and degenerative arthritis of the right knee.  The Veteran was seen in July 2008 for complaints of right knee pain.  It was noted that he was seen in the emergency room on June 27, 2008 for right knee pain which had been painful for the past three weeks; he had x-rays and was told that he had degenerative joint disease (DJD) and prescribed Voltaren.  The Veteran reported suffering trauma to the knee in 1991 and undergoing meniscectomy on the same knee in 1991.  The assessment was joint pian, located in the right knee.  An August 2008 outpatient treatment note reported that MRI of the right knee showed recurrent medial meniscus tear, but also moderate medial compartment arthritis.  The assessment was internal derangement of the right knee with medial meniscus.  In October 2008, the Veteran underwent arthroscopic surgery and medial meniscal debridement of the right knee.  

The Veteran was afforded a VA examination in October 2010, at which time he reported being diagnosed with torn meniscus in the right knee in 1986 due to lifting heavy objects in service; he reported having problems with stiffness, giving way, pain and tenderness.  The Veteran reported having had knee surgery in 1991 and again in 2009; he described having residuals that include tenderness after walking.  Examination of the right knee included an x-ray study which revealed osteoarthritic changes of the right knee joint with medial femoral tibial compartment predominate changes with marginal osteophytes and joint space narrowing.  The examiner reported a diagnosis of degenerative arthritis of the right knee, status post arthroscopic surgeries with residual scars.   However, no opinion was provided as to the etiology of the right knee disorder.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide and etiological opinion and did not review prior medical records.  The Board finds that the October 2010 VA examination report is inadequate as the examiner failed to provide an etiological opinion with regard to the Veteran's claimed right knee disorder.  

On remand, a new VA examination is needed and the VA examiner should provide a clear opinion regarding the etiology of the Veteran's right knee disorder.  In offering an opinion, the examiner must consider the Veteran's lay statements and testimony regarding service incurrence and continuity of symptoms since service, as well as his statements regarding the impact favoring his left knee had on his right knee.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right knee condition.  The entire must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner is requested to set forth all manifestations of the right knee disability and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability was caused by or had onset during the Veteran's active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability was caused by the Veteran's service-connected left knee disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability has been chronically worsened by the Veteran's service-connected left knee disability?  

The examiner must include a detailed rationale for all opinions provided.  

2.  Thereafter, readjudicate the Veteran's claim that is the subject of this remand.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford an adequate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



